                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:19-cv-00333-FDW

PAUL VALDEZ-BEY,                          )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                         ORDER
                                          )
FNU CASTALONE, et al.,                    )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint. [Doc. 1].

28 U.S.C. § 1915(e). Plaintiff is proceeding in forma pauperis. [Docs. 15, 16].

I.     BACKGROUND

       Pro se Plaintiff Paul Valdez-Bey (“Plaintiff”) was an inmate of the State of North Carolina

previously incarcerated at Central Prison in Raleigh, North Carolina, and detained at Buncombe

County Detention Center (“Detention Center”). [See Docs. 1, 12]. Plaintiff has been released

from incarceration and now resides in Greensboro, North Carolina. Plaintiff filed this action on

December 3, 2019, pursuant to 42 U.S.C. § 1983. [Doc. 1]. Plaintiff names FNU Castalone, FNU

Patton, and FNU Sims, all identified as officers at the Detention Center, as Defendants in this

matter. [Id. at 3]. Plaintiff alleges specifically as follows:

               On 12-17-18 14:25 on the 6th floor East Block Officer Patton’s
               officer Sims try to make me go against my religious belief by
               bringing me a diabetic food tray to eat, when in fact I was on a
               Kosher diet I denied to eat it so they told me to cuff up I complied
               so as I was being taken out 6E housing unit officer Castalone and
               Patton began to use uneccesary force while in handcuffs I was then
               picked up by my feet and then they drove my face to the ground and
               began to bend my foot and arm and wrist and Patton all his with his
               knee on my head and mashing my head several times scraping the
               skin off my face till the white meat while a hole was in my chin as I




         Case 1:19-cv-00333-FDW Document 17 Filed 04/20/20 Page 1 of 6
                layed in a puddle of blood.

[Doc. 1 at 3-4 (spelling and grammatical errors uncorrected)]. Plaintiff does not allege which

particular rights he believes were violated by this alleged conduct, but his allegations fairly raise

issues related to the First, Eighth, and Fourteenth Amendments1 to the U.S. Constitution and

related to the Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42

U.S.C. § 2000cc et seq.

        For relief, Plaintiff seeks injunctive relief and monetary damages. [Id. at 4].

II.     STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious[,] fails

to state a claim on which relief may be granted; or [ ] seeks monetary relief against a defendant

who is immune from suit.” 28 U.S.C. § 1915(e)(2). In its frivolity review, this Court must

determine whether the Complaint raises an indisputably meritless legal theory or is founded upon

clearly baseless factual contentions, such as fantastic or delusional scenarios. Neitzke v. Williams,

490 U.S. 319, 327-28 (1989). Furthermore, a pro se complaint must be construed liberally. Haines

v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal construction requirement will not permit

a district court to ignore a clear failure to allege facts in his Complaint which set forth a claim that

is cognizable under federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).




1
  Because Plaintiff was a detainee, his excessive force claim is properly brought under the Fourteenth
Amendment, rather than the Eighth Amendment, but the analysis is generally the same. See City of Revere
v. Mass. Gen. Hosp., 463 U.S. 239 (1983); but see Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473, 2475
(2015) (holding that the test for excessive force claims brought by pretrial detainees under the Fourteenth
Amendment differs from the test for excessive force claims brought by convicted prisoners under the Eighth
Amendment).
                                                    2

          Case 1:19-cv-00333-FDW Document 17 Filed 04/20/20 Page 2 of 6
III.   DISCUSSION

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments,” U.S.

CONST. amend. VIII, and protects prisoners from the “unnecessary and wanton infliction of pain,”

Whitley v. Albers, 475 U.S. 312, 319 (1986). To establish an Eighth Amendment claim, an inmate

must satisfy both an objective component–that the harm inflicted was sufficiently serious–and a

subjective component–that the prison official acted with a sufficiently culpable state of mind.

Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).

       When assessing an Eighth Amendment excessive force claim, the Court must consider such

factors as the need for the use of force, the relationship between that need and the amount of force

used, the extent of the injury inflicted, and, ultimately, whether the force was “applied in a good

faith effort to maintain or restore discipline, or maliciously and sadistically for the very purpose of

causing harm.” Albers, 475 U.S. at 320-21. Furthermore, the Supreme Court has recently

reiterated that “[a]n inmate who is gratuitously beaten by guards does not lose his ability to pursue

an excessive force claim merely because he has the good fortune to escape without serious injury.”

Wilkins v. Gaddy, 559 U.S. 34, 38 (2010).

       Taking Plaintiff’s allegations as true and giving Plaintiff the benefit of every reasonable

inference, he has stated a claim against Defendants FNU Patton and FNU Castalone based on the

use of excessive force.

       As for Plaintiff’s claim that Defendant Sims interfered with Plaintiff’s religious beliefs by

providing him a non-Kosher meal, the Court gives Plaintiff the benefit of considering this claim

both under the First Amendment and the RLUIPA. RLUIPA provides, in part: “No government

shall impose a substantial burden on the religious exercise of a person residing in or confined to

an institution . . . even if the burden results from a rule of general applicability, unless the



                                                  3

         Case 1:19-cv-00333-FDW Document 17 Filed 04/20/20 Page 3 of 6
government demonstrates that imposition of the burden on that person—(1) is in furtherance of a

compelling governmental interest; and (2) is the least restrictive means of furthering that

compelling governmental interest.”        42 U.S.C. § 2000cc-1(a).        “RLUIPA thus protects

institutionalized persons who are unable freely to attend to their religious needs and are therefore

dependent on the government’s permission and accommodation for exercise of their religion.”

Cutter v. Wilkinson, 544 U.S. 709, 721 (2005).

       Under RLUIPA, the plaintiff bears the initial burden of showing that the challenged policy

substantially burdens his exercise of his religion. See 42 U.S.C. § 2000cc-2(b); Holt v. Hobbs,

135 S. Ct. 853, 862 (2015). The statute defines “religious exercise” as “any exercise of religion,

whether or not compelled by, or central to, a system of religious belief.” 42 U.S.C. § 2000cc-

5(7)(A); Smith v. Ozmint, 578 F.3d 246, 251 (4th Cir. 2009). A “‘substantial burden’ is one that

puts substantial pressure on an adherent to modify his behavior and to violate his beliefs, [] or one

that forces a person to choose between following the precepts of her religion and forfeiting

governmental benefits, on the one hand, and abandoning one of the precepts of her religion on the

other hand.” Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006) (quotations, citation, and

alterations omitted).

       Once the inmate makes a prima facie showing, the burden shifts to the government to prove

that “the burden in question is the least restrictive means of furthering a compelling governmental

interest.” Ozmint, 578 F.3d at 250. “‘RLUIPA adopts a . . . strict scrutiny’ standard.” Couch v.

Jabe, 679 F.3d 197, 203 (4th Cir. 2012) (quoting and citing Lovelace, 472 F.3d at 198 n.8). Under

RLUIPA, the court must give “due deference to the experience and expertise of prison and jail

administrators in establishing necessary regulations and procedures to maintain good order,

security and discipline, consistent with consideration of costs and limited resources.” Cutter, 544



                                                 4

         Case 1:19-cv-00333-FDW Document 17 Filed 04/20/20 Page 4 of 6
U.S. at 723 (quotation omitted). “However, ‘a court should not rubber stamp or mechanically

accept the judgments of prison administrators.’ . . . Rather, due deference will be afforded to those

explanations that sufficiently ‘take[] into account any institutional need to maintain good order,

security, and discipline.’” Couch, 679 F.3d at 201 (quoting Lovelace, 472 F.3d at 190).

       As for Plaintiff’s First Amendment claim, the Free Exercise Clause of the First Amendment

states that “Congress shall make no law respecting an establishment of religion.” U.S. CONST.

amend. I. The Supreme Court has applied the First Amendment to the states through the

Fourteenth Amendment. See Everson v. Bd. of Educ., 330 U.S. 1, 15 (1947). To state a free

exercise claim under the First Amendment, a plaintiff must allege facts sufficient to show that he

held a sincere religious belief, and that the official action or regulation substantially burdened his

exercise of that belief. Hernandez v. Comm’r, 490 U.S. 680, 699 (1989). A prison policy that

substantially burdens an inmate’s ability to practice his religion withstands a First Amendment

challenge when it is “reasonably related to legitimate penological interests.” O’Lone v. Estate of

Shabazz, 482 U.S. 342, 349 (1987) (quoting Turner v. Safley, 482 U.S. 78, 89 (1987)). In deciding

whether a defendant’s actions can be sustained as reasonably related to legitimate penological

interests, the court must consider the following four factors: (1) whether there is a valid, rational

connection between the regulation and the legitimate penological interest; (2) whether there are

alternative means of exercising the right in question that remain open to prisoners; (3) the impact

accommodation of the asserted constitutional right would have on guards and other inmates and

on the allocation of prison resources; and (4) whether ready alternatives exist which accommodate

the right and satisfy the penological interest. See Turner, 482 U.S. at 89-90. Claims brought under

the First Amendment are subject to a less demanding standard of proof than claims brought under

RLUIPA, with RLUIPA claims requiring “strict scrutiny instead of reasonableness.”                 See



                                                  5

         Case 1:19-cv-00333-FDW Document 17 Filed 04/20/20 Page 5 of 6
Lovelace, 472 F.3d at 199 n.8.

        Taking Plaintiff’s allegations as true and giving Plaintiff the benefit of every reasonable

inference, the Court finds that Plaintiff’s First Amendment and RLUIPA claims are not clearly

frivolous and therefore survive initial review. See Carter v. Fleming, 879 F.3d 132, 140-41 (4th

Cir. 2018) (reversing grant of summary judgment for defendants where prisoner raised genuine

issue of material fact as to whether defendants’ action in preventing plaintiff from receiving meals

in compliance with his dietary restrictions substantially burdened his ability to practice his

religion).

        In sum, Plaintiff has stated a claim against Defendants Patton and Castalone based on the

use of excessive force. Further, Plaintiff’s claim against Defendant Sims based on interference

with Plaintiff’s practice of religion is not clearly frivolous.

IV.     CONCLUSION

        For the reasons stated herein, Plaintiff’s claims survive initial review.

        IT IS, THEREFORE, ORDERED that:

        1.       Plaintiff’s action survives initial review under 28 U.S.C. § 1915(e).

        2.       The Clerk is directed to mail three (3) blank summonses to Plaintiff to fill out and

                 identify Defendants for service of process, and then return the summonses to the

                 Court. Plaintiff is required to provide the necessary information for the U.S.

                 Marshal to effectuate service. Once the Court receives the summons from Plaintiff,

                 the Clerk shall then direct the U.S. Marshal to effectuate service upon Defendants.

                                                   Signed: April 18, 2020




                                                   6

             Case 1:19-cv-00333-FDW Document 17 Filed 04/20/20 Page 6 of 6
